                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

KYLE HARVEY, Natural and Biological           )
Father of A.H., a Deceased Minor,             )
                                              )
           Plaintiff,                         )
                                              )
      v.                                      )          Case No. 4:19-CV-902-NAB
                                              )
GREAT CIRCLE, et al.,                         )
                                              )
           Defendants.                        )

                                  MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s “FRCP 37 Motion for an Order to Compel

Disclosure and Discovery and Sanctions.” [Doc. 42.] After the completion of briefing, the

Court held a hearing on Plaintiff’s motion on February 18, 2020. After the conclusion of oral

argument, the Court makes the following rulings. Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s FRCP 37 Motion for an Order to Compel

Disclosure and Discovery and Sanctions is DENIED without prejudice. [Doc. 42.]

       IT IS FURTHER ORDERED that the parties shall meet and confer on the discovery

issues that remain outstanding.

       IT IS FURTHER ORDERED that if the parties have any outstanding issues after the

meet and confer, the parties may brief any remaining issues in a motion with memorandum of

law in support, including any relevant arguments and citations to any authorities on which the

party relies. See E.D. Mo. L.R. 4.01(A).



                                              NANNETTE A. BAKER
                                              UNITED STATES MAGISTRATE JUDGE
Dated this 18th day of February, 2020.
